WASHINGTON, Circuit Judge.
I concur. But I wish to add that in my view the Commission’s decision was a. narrow one, and that our holding on review is equally narrow. In the first place, this case involves an application to-reserve Channel 13 for educational use, rather than a specific application for a *761license. Secondly, a UHF channel had already been reserved in this area for educational purposes. Finally, it was impractical for the other two UHF channels assigned to Rochester to be used by commercial stations. A change in one or more of these factors in a future case might well point to a different result. Moreover, I am not greatly impressed by the Commission’s argument that UHF is almost as satisfactory as VHF for in-school television. Although that is an element to be considered, educational television cannot be equated solely with insehool broadcasting, as the Commission undoubtedly would agree. On balance, I think that the Commission did not abuse its discretion, and that its order should be upheld.